 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, the Regional Director for the Twenty-first Region shall,pursuant to National Labor Relations Board Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe ballots of Norman Burbank, Joseph Sanchez, Bert Stuart, JohnMcCormick, Robert Philipp, Joseph Prulitzky, Jessie Wagner, Em-mett Allen, Eugene Young, and Carl W. Raggio, Jr.; and thereafterprepare and cause to be served upon the parties a supplemental tally ofballots, including therein the count of the challenged ballots.OrderIT IS HEREBY ORDERED that, in the event the ballots of Norman Bur-bank, Joseph Sanchez, Bert Stuart, John McCormick, Robert Philipp,Joseph Prulitzky, Jessie Wagner, Emmett Allen, Eugene Young, andCarl W. Raggio, Jr., when opened and counted, do not determine theresults of the election, a hearing be held to determine whether or notWilliam Kennoy, whose ballot was challenged in the aforesaid election,was a supervisor at the time of the election.IT IS FURTHER ORDERED that, in the event a hearing is held, the hearingofficer designated for the purpose of conducting the hearing shall pre-pare and cause to be served upon the parties a report containing resolu-tions of the credibility of witnesses, findings of fact, and recommenda-tions to the Board as to the disposition of the said challenge.Withinten (10) days of receipt of such report, any party may file with theBoard in Washington, D. C., an original and six copies of exceptionsthereto.Immediately upon the filing of such exceptions, the partyfiling shall serve a copy thereof upon each of the other parties, and shallfile a copy with the Regional Director. If no exceptions are filedthereto, the Board will adopt the recommendation of the hearingofficer.IT IS FURTHER ORDERED that, in the event a hearing is held, the above-entitledmatter be, and it hereby is, referred to the said RegionalDirector for the purposes of such hearing, and that the aforesaidRegional Director be, and he hereby is, authorized to issue early noticethereof.THE ADVERTISER COMPANY, INC.andAMERICAN NEWSPAPER GUILD,C.I.O. Cases Nos. 15-CA-232 and 15-CA-244. December OO,1951Decision and OrderOn February 19, 1951, Trial Examiner John Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor97 NLRB No. 9e. THE ADVERTISERCOMPANY, INC.605practices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other alleged unfair laborpractices.Thereafter the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thecase,' and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications.1.The Trial Examiner found that the Respondent unlawfully dis-criminated againstMcAllister,Cumming, Brown, Calhoun, andWilliam Smith by giving them extra assignments without extra com-pensation.We cannot agree.Aside from Cumming, the extra as-signments in question involved, in the main, assisting the sportsdepartment in handling sports scores after the discharge of WalterMiles on December 17, 1949. The record establishes that Calhoun andWilliam Smith did similar work in the sports department, withoutextra compensation, in the summer of 1949, before any of the Respond-ent's employees joined the Union, and that making such extra assign-ments for reporters without extra compensation had been theRespondent's usual practice during the seasons of extensive sportscoverage.Further, it appears that the extra work in the sportsdepartment was entirely routine.On the other hand, the extra edi-torial work assigned Azbell, and the extra humorous-column producedby Harbin, for which they received extra compensation, impress usas items requiring more initiative and individual skill than thecompilation of box scores of baseball and basketball games.With regard to Cumming, the record establishes that her salarywas not cut when she was demoted on December 4, 1949, from societyeditor to reporter, nor was it raised when 3 weeks later she was giventhe extra assignment of church editor. If the record established thatCumming's work as church editor had required that she put in exten-sive overtime to complete her duties, we might be disposed to find thatthe extra assignment without extra compensation was discriminatory.However, this was not the case. Indeed, in the first 34 weeks of 1950she worked a total of only 81/2 hours overtime.Moreover, it appearsIThe Respondent's request for oral argument is denied, because the record and brief, inour opinion,adequately present the issues and positions of the parties.On April 27, 1951, the General Counsel moved that the brief which he filed with the TrialExaminer be considered by the Board in support of the findings,conclusions,and recom-mendations contained in the Intermediate Report.That motion, which was made almost2 weeks after the final date for filing exceptions and briefs,and without showing reasonableground why it should be granted,is hereby denied as untimely. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Cumming's church work, unlike the extra assignments givenAzbell and Harbin, was generally routine, consisting primarily ofediting prepared material furnished the Respondent by members ofthe clergy and vestry of the local churches.In view of the foregoing, we do not believe that McAllister, Cum-ming, Brown, Calhoun, and William Smith were discriminatorilyassigned extra work without extra compensation.We shall thereforedismiss the complaint in this respect.2.The Trial Examiner found that the Respondent dischargedWalter Miles on December 17, 1949, because of his membership in andactivities on behalf of the Union.We cannot agree with this finding.Aside from the 1-year period during which Miles was on theRespondent's payroll, neither the Advertiser nor the Journal everemployed more than two men in their sports department.Miles washired in January 1949 and was notified on December 3, 1949, that hewould be discharged December 17, 1949.On the latter date theRespondent began the consolidation of the staffs of its two newspapers,as a necessary economic move.Further, the record establishes thatMiles had no regular newspaper experience before he was employed bythe Advertiser, and that he had considerably less seniority than any ofthe other four men who were retained in the sports departments of thetwo papers when they were consolidated. In these circumstancesand because it appears that the Respondent has not hired anyone totake his place, we conclude that Miles was discharged for legitimateeconomic reasons.We shall therefore dismiss the complaint insofar asit alleges that his discharge was violative of the Act.3.The Trial Examiner found that the Respondent refused to bar-gain with the Union in violation of Section 8 (a) (5) of the Act.Wecannot agree, for the reasons indicated below, although Respondent'sconduct would normally, on the merits, justify that conclusion.On November 10, 1949, the Respondent and the Union, which at allrelevant times has been affiliated with the CIO, entered into a consent-election agreement covering the Respondent's editorial employees.On November 30, 1949, the election was held, and the Union secureda majority.The Board certified the Union on December 8, 1949.Accepting the Board's certification as valid, the Trial Examinerfound that certain of the Respondent's conduct on December 4, 1949,and thereafter constituted a refusal to bargain with the Union inviolation of Section 8 (a) (5) of the Act. In so ruling the TrialExaminer presumably relied upon the Board's then current holdingthat compliance by the CIO was not required, so long as the affiliatedlabor organization seeking certification had itself complied with thefiling requirements of the Act .2The CIO, the parent organization2Northern VirginiaBroadcasters,Inc.,75 NLRB 11. THE ADVERTISER COMPANY, INC.607of the Union herein, did not come into compliance with Section 9 (h)of the Act until December 22, 1949, or 2 weeks after the Union wascertified.After the Trial Examiner issued his Intermediate Report, theSupreme Court of the United States ruled in theHighland Parkcase 11that Section 9 (h) of the Act applied to the parent CIO itself as wellas toits affiliatesor constituent parts. It follows therefore that theBoard's 1949 certification of the Union herein was invalid 4After theHighland Parkdecision, the Congress enacted an amend-ment to the Act,5 in part to validate such elections as in the presentcase.In so doing, however, the Congress inserted the followinglanguage in the amending statute :Provided, That no liability shall be imposed under any provi-sion of this Act upon any person for failure to honor any electionor certificate referred to above, prior to the effective date of thisamendment.Recently the Board, in a case involving another CIO affiliate, heldthat this proviso was a defense to a refusal-to-bargain allegationwhere the employer, at the time of its refusal to bargain, took theposition that the union's certification was invalid because of the CIO'snoncompliance at the time of the representation proceeding.° In thatcase, the labor organization involved made no showing, independentof the Board's certification, that it represented a majority of theemployer's employees.In the instant case the Union demonstrated at the unfair labor prac-tice hearing, by signed membership cards, that it had represented asubstantial majority of the employees in the bargaining unit almost amonth before the election.Nevertheless, the Board believes that thequoted language of the proviso precludes a finding that there was anunlawful refusal to bargain before the amendment's effective date,.the charging union having been certified pursuant to a Board pro-ceeding rendered invalid under theHighland Parkdecision.True, the Respondent never questioned the Union's majority status,so there would have been no impediment to a refusal-to-bargain find-ing, were it not for the invalidity of the Board election upon whoseresults the Respondent then relied and from which this proceedingstemmed.Yet we cannot discover in the congressional language anylicense for the Board to impose "liability" in the face of its own in-8N. L. R. B. v. Highland Park ManufacturingCo., 341 U. S. 322; 71 S. Ct. 758.SeeReynolds&Manley Lumber Company, Inc.,97NLRB 188.'Public Law 189, 82d Congress,1st Sess., approved October 22,1951.(Section 18 of theAct )'Reynolds&Manley Lumber Company, Inc, supra. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDvalid certification, even though Union's majority status at the timeof the alleged refusal to bargain could now be proved independentlyof that certification.In view of the foregoing, and without looking further into themerits of the refusal-to-bargain allegation, we are compelled to reversethe Trial Examiner's finding that the Respondent's conduct consti-tuted a violation of Section 8 (a) (5) of the Act.Accordingly we-shall dismiss that allegation of the complaint.IOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The AdvertiserCompany, Inc., Montgomery, Alabama, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in American Newspaper Guild,C. I. 0., or any other labor organization of its employees, by dis-criminatorily demoting any of them to less desirable positions, bydiscriminatorily changing their hours of work, or by discriminatingin any other manner in regard to their hire or tenure of employmentor any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in collective bargaining orother mutual aid or protection, or to refrain from any and all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a con-dition of employment, as authorized by the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Rhea Cumming immediate and full reinstatement toher former position as society editor or to a substantially equivalentposition, without prejudice to her seniority or other rights and priv-ileges.(b)Post at its plant in Montgomery, Alabama, copies of the noticeattached hereto as Appendix A.Copies of such notice, to be fur-nished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, andmaintained in conspicuousplaces, includingall places where notices THE ADVERTISERCOMPANY, INC.609to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material?(c)Notify the Regional Director for the FifteenthRegion inwriting within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT IS YURTHER ORDERED thatthe complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent: (a) violatedSection 8 (a) (3) of the Act by assigning extra work without extracompensation to McAllister, Brown, Calhoun, Cumming, and WilliamSmith; (b) violated Section 8 (a) (3) of the Act by discharging andthereafter refusing to reinstate Walter Miles; and (c) violated Sec-tion 8 (a) (5) of the Act by refusing to bargain collectively with theUnion.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in AMERICAN NEWSPAPERGUILD, C. I. 0., or any other labor organization, by discrimi-natorily demoting any employee to a less desirable position, or bydiscriminatorily changing the hours of work of any employee, orby discriminating in any other manner in regard to his hire ortenure of employment, or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AMERICANNEWSPAPER GUILD, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized by the Act.* In the event this Order is enforced by a UnitedStatesCourtof Appeals,there shall beinsertedbefore the words "A Decision and Order,"the words,"A Decree of the UnitedStates Court of Appeals Enforcing." 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wn,T. offer to Rhea Cumming immediate and full reinstate-ment to her former position as society editor, or a substantiallyequivalent position.THE ADVERTISER COMPANY, INC.,Employer.By --------------------------------(Representative)(Title)Dated---------------------Thisnotice must remain posted for sixty(60) days from the datehereof,and must not be, altered,defaced, or covered by any othermaterial.Intermediate ReportSTATEMENTOF THE CASEUpon charges duly filed by American Newspaper Guild, C. I. 0., herein calledthe Union, the General Counsel of the National Labor Relations Board, calledherein, respectively, the General Counsel and the Board, by the Regional Directorfor the Fifteenth Region (New Orleans, Louisiana), issued a complaint datedAugust 11, 1950, against The Advertiser Company, Inc., herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Section 8 (a) (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act. Copies of the complaint andcharges, together with notice of hearing thereon, were duly served on all theparties.With respect to the unfair labor practices, the complaint alleged (1) that theRespondent violated Section 8 (a) (3) of the Act by discharging Gerald J. Mc-Allister,Foster A. Haley, Clinton G. McCarty, Luman N. Wells, William H.McDonald, Nancy W. McDonald, Rhea Cumming, and Walter Miles, and by dis-criminating against certain employees by increasing customary hours of work,transferring employees to less desirable positions and hours of work, demotingemployees from their former positions, withdrawing duties for which employeeshad received extra compensation, and abolishing jobs; (2) that the Respondentviolated Section 8 (a) (1) of the Act by certain acts of interference, restraint,and coercion; (3) that at all times since November 30, 1949, the Union repre-sented a majority of employees in an appropriate unit; and (4) that the Re-spondent since on or about November 30, 1949, violated Section 8 (a) (5) ofthe Act by refusing to bargain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit and by unilaterally increasingwages and changing hours and conditions of employment in derogation of theUnion's representative status.The Respondent thereafter filed an answer denying the commission of thealleged unfair labor practices.Pursuant to notice, a hearing was held at Montgomery, Alabama, from Sep-tember 12 to September 23, 1950, inclusive, before the undersigned Trial Ex-aminer.The General Counsel and the Respondent were represented by counsel,and the Union by its representative.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the beginning of the hearing the Respondent mademotions to dismiss the complaint and to strike certain allegations of the com- THE AbVERTISER COMPANY, INC.611plaint.The motions were denied.The Respondent renewed its motions todismiss and to strike at the close of the General Counsel's.case, and at the closeof the whole case.The motions were denied.The Respondent also moved to"strike from the complaint and from the bill of particulars the names of thosepersons as to whom no proof has been introduced."Ruling was reserved on themotion.It is disposed of as hereinafter indicated.The General Counsel movedto conform the record to the proof,as to names, dates,and other minor variances.The motion was granted without objection.The parties waived their right to present oral argument at the conclusion ofthe case.However, the General Counsel and the Respondent have filed briefswith the Trial Examiner. Since the hearing the General Counsel has filed withthe Trial Examiner a motion "to amend complaint and introduce additionalevidence."The motion, dated November 15, 1950, is supported by a "certificateof service"and a stipulation signed by counsel for the General Counsel and theRespondent.The motion to amend the complaint is hereby granted. The mo-tion, the certificate, and the stipulation are received in evidence as Trial Exam-iner's Exhibits Nos. la, 1b,and 1c, respectively.Upon the entire record in the case and from observation of the witnesses, Imake the following:FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation organized under and existing by virtue of thelaws of the State of Alabama, with its principal office and place of business locatedinMontgomery, Alabama.The Respondent is engaged in the publishing of adailymorning newspaper, the Advertiser, a daily afternoon newspaper, theJournal, and a Sunday newspaper, The Advertiser-Journal.Respondent, in the course and conduct of its business operations during thecalendar year 1949, which period is representative of all times material herein,sold and distributed The Advertiser-Journal with a circulation of 74,400 copiesper day, of which circulation approximately 740 copies, or a total of 1 percent,was distributed in States outside the State of Alabama.During the same periodRespondent's newspapers carried news releases originated by the AssociatedPress in the amount of $35,616, and by the United Press in the amount of $6,287;carried advertising of national organizations in the approximate amount of$378,000; purchased newsprint of a value of $515,405; purchased ink of the valueof $10,234; purchased metal of the value of $2,400; and purchased comic andfeature sections of the value of $57,208; approximately 90 percent of which werepurchased and were received from States outside the State of Alabama.It is found that the Respondent is engaged in commerce within themeaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDAmerican Newspaper Guild, C. I. 0., is a labor organization which admits tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background;sequence of eventsThe Union began organizing the Respondent's editorial and news departmentemployees shortly before October 30,1949.The first meeting of the Union washeld on October 30 at the apartment of Rhea Cumming,society editor of theJournal.About 20 employees were present at the meeting,including Cumming, 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeraldMcAllister,FosterHaley, Clinton McCarty, Luman Wells, WilliamMcDonald, and Nancy 'McDonald.During the meeting, all of the employees whowere present joined the Union and officers were elected. On November 5 theRespondent discharged the above-named seven employees because of their mem-bership in and activities on behalf of the Union.The Union filed an unfair laborpractice charge with the Board on November8 and an amended charge onNovember 10.Following investigation of the charges by Mr. George Slyer, a fieldexaminerof the Board, the Union and the Respondent executed a settlementagreementon November10, inwhichthe Respondentagreed to reinstate the seven employeesnamed above.The agreement was approved by the Board's Regional Directoron November 14. The Respondent and the Union also enteredinto an agreementfor a consent election to be conducted by the Boardamong the employees onNovember 30.Mr. R. F. Hudson, Sr., president of the Respondent, and Mr. R. F.Hudson, Jr., vice president of the Respondent, represented the Respondent duringnegotiations for the above agreements.During one of their conferences withSlyer, Hudson, Sr., stated that there was a 48-hour workweek in the news roomof the Advertiser ; that in the past there had beensome lax administration, sincea number of employees worked a full 8 hours and others did not ; and that sincethe Respondent paid for 48 hours of work, it was going "to arrangepreciseschedules [of working time based on a 48-hour week] for every one in the depart-ment and insist that they be followed." Slyer replied, "That is perfectly yourright to do so. If it is your habit and custom to pay for forty-eight hours, it isyour perfect right to require forty-eight hours of work; but understand this,Mr. Hudson, it must be done to everyone, impartially, not just selectively."Pursuant to the settlement agreement, on November 11 theRespondent rein-stated the seven employees who had been discharged. On that same day theRespondent changed the working hours of five of the seven employees reinstated,so that the actual hours of work were increased for some of them who previouslyhad not been required to work a full day of 8 hours and others were requiredto work split shifts.'By letter to the Respondent, dated November 14, 1949,W. A. Copeland, international representative of the Union, protested the changesin working hours.The Respondent did not reply to the Union's letter.How-ever, the Respondent sent the Board the following letter dated November 16,1949:We received today via registered mail a letter from Mr. W. A. Copeland whosigns as International Representative American Newspaper Guild, and onthis letter he makes notation that carbon copy mailed to you. This letterwas dated November 14th, and he makes certain complaints therein.The writer has interviewed each of the seven employees mentioned andthey deny making any direct charge as outlined in his letter, and with theexception of one of the seven, whom we have not been able to interview,they have indicated their acceptance of the hours assigned them and madethe definite statement that they were not substantially different from thoseprevailing previous to the original discharge.We are not answering Mr. Copeland's letter, preferring to give you astatement of facts which, of course, your field examiner, Mr. Slyer canverify on his trip to this city when the election is held, or the appropriateunit discussed.1 The hours of work were changed for Haley, McCarty,Cumming, William McDonald, andNancy McDonald.This change in hours will be discussed more fully hereinafter. THE ADVERTISER COMPANY, INC.613In accordance with the agreement, an election was conducted by the Boardon November 30.Approximately 35 employees were eligible to vote.Of thisnumber, 20 voted for the Union and 14 against it. The Board certified theUnion as the exclusive bargaining representative of the employees on December8, 1949.2During December McAllister and Cumming were demoted or transferred toless desirable jobs.Walter Miles, Jr., an adherent of the Union and a reporterin the sports department of the Advertiser, was discharged on December 17,having received notice thereof on December 3.On December 16 the Union sent a proposed contract to the Respondent. Thefirst bargaining conference between the Respondent and the Union took placeon December 28, 1949. On January 3, 1950, the Union filed another unfair laborpractice charge with the Board. Between January 5 and June 27, 1950, inclusive,13 other bargaining conferences were held.The Respondent and the Unionwere unable to reach an agreement.B. The discharges on November 5, 1949At the hearing the Respondent stipulated that McAllister, Haley, McCarty,Wells, Cumming, William McDonald and his wife, Nancy McDonald, were dis-criminatorily discharged on November 5, 1949.However, the Respondent pleadsthe settlement agreement of November 10, 1949, as a defense ; and contends, insubstance, that the General Counsel is estopped by reason thereof from provingthe violations.In this connection the Respondent moved at the hearing todismiss and to strike the pertinent allegations of the complaint.As relatedabove, the motions were denied.It is undisputed that the seven above employees were reinstated to their jobsand thereafter were not discharged discriminatorily. The General Counsel con-tends that the settlement agreement does not constitute a defense by reasonof unfair labor practices committed by the Respondent on and after November11, 1949.He urges that the Trial Examiner and the Board can go behind thesettlement agreement and find violations of the Act in this respect, as thoughthe issues were presentedde novo.Under the circumstances of the case, andespecially in view of the unfair labor practices hereinafter found, I believe thatthe facts concerning the discharges of the seven above employees should befound and considered as background evidence.'However, the General Counsel'scontention that the discharges should be found to be separate and distinct viola-tions of the Act is rejected. In my opinion, such a finding is not warrantedand would not serve to effectuate the purposes of the Act. Accordingly, it willbe recommended that the complaint be dismissed with respect to the dischargeson November 5, 1949.C.Changes in hours of work on and after November11, 1949As related above, McAllister,Haley, McCarty, William and Nancy McDonald,Cumming, and Wells were reinstated by the Respondent on November 11, 1949.On that same day, Haley was told by William Mahoney, Sr., Respondent'smanaging editor,that he was "rehired without prejudice"but that he wouldwork a "split shift."Before his discharge on November 5, Haley's hours hadbeen from 10 a. in.to 6: 30 p. in., with a half hour off for lunch.His new hourswere from 10: 30 a. in. to noon,off until 2: 30 p. in., on duty until 6 p. m., offuntil 7 p.in., and then on duty until 10 p. in.,or 8 hours of work within 11%2 The Advertiser Company,Case No. 15-RC-333.8 The Wallace Corp. V. N. L. R. B.,323 U. S. 248.986209-52-vol. 97-40 614DECISIONS OF' NATIONAL LABOR RELATIONS BOARDhours.Except for his hours his job remained the same. On November 12 hishours were changed again to the following schedule : 10 a. in. to 1 P. in., offuntil 3 p. in., and then on duty_ until 8:30 p. in., with an unspecified half hourperiod for lunch.On about Novemmber 14, Haley's hours were further changedas follows : 10 a. in. to noon, off until 2 p. in., work until 5 p. in., off until 5: 45p. in., and then on duty until 8: 45 p. in., or 8 hours of work within 10% hours.`William McDonald also was required to work a split shift when he wasreinstated.Before November 5 he worked from 10 a. in. until 7 p. in. with anhour off for lunch. Under the changed schedule he worked 8 hours within111/2 hours, starting at 10a. in. and lastinguntil 9: 30 p. m'Before their discharge on November 5, McCarty, Cumming, and NancyMcDonald worked less than 8 hours per day.However, McCarty and Cummingwere paid for 48 hours, and McDonald for 46.When they were reinstated onNovember 11, their hours of work were increased so that they thereafter wererequired to work the full number of hours for which they were paid. Forexample, before November 5 Cumming's hours were from 8 a. in. until 1: 30p. in.,Monday through Friday, and from 8 a. in. until about 10 a. in. on Satur-day.After reinstatement she was required to work from 7 a. in. until 3: 30p. in., with a half hour off for lunch, or a total of 48 hours for a 6-day week.It appears that these employees when first hired were instructed to fill outtheir time cards for 48 hours, or 46 hours in the case of McDonald, but thatthey were only required to work until the "deadline" or until their work wasfinished.When McCarty was hired, he was instructed to this effect by E. A.Shelnutt, a city editor at the time."On November 16 the seven employees who had been discharged on November5 were called one at a time to the office of Hudson, Sr. In addition to Hudson,Sr.,Hudson, Jr., Mahoney, Shelnutt, and A. F. Mahan, Jr., assistantmanagingeditor of the Advertiser, were present! In substance, Hudson, Sr., told each,employee that there had been a complaint about his or her hours and askedthem to sign statements which showed their hours before and after reinstate-ment and contained a short statement to the effect that the hours were "satis-factory" or "as agreed."All of the employees signed such statements.Haley,however, did not sign one until on about November 18 and after he had con-sulted an attorney.'Hudson, Sr., asked Cumming, Nancy McDonald, andHaley if they had instigated or filed complaints or charges of discriminationwith respect to the hour changes.It is found that such interrogation by Hudson, Sr., of Cumming, McDonald,and Haley constitutes interference, restraint, and coercion.4It appears that Haley's hours were changed again on November 18 so that he worked8 hours in a 91/2-hour period, or from 11 a. in. until 8: 30 p. in.5McDonald's hours were changed again about the middle of December so that he worked8 hours within a 9-hour period, or from 8 a. in. to 5 p. in. with an hour for lunch.8At all other times mentioned herein Shelnutt was assistant managing editor of theJournal.IIt appears that Shelnutt and Mahan were present only when employees from theirrespective papers were present.8There is a conflict in the evidence as to whether or not Haley was present in theoffice of Hudson, Sr., on November 16.Haley and Mahan testified that he was present.Hudson, Sr., and Hudson, Jr., testified otherwise. I credit the testimony of Haley andMahan in this respect.Haley testified that he could not remember if he consulted anattorney before or after being called to the office of Hudson, Sr., and that if the latterwas the case,he asked for a delay during the November 16 meeting and did not sign thestatement until laterHaley's signed statement was received in evidence.It refers tohours which were assigned to him on November 18. In my opinion, it does not serve todiscreditHaley's testimony in this connection, including his testimony concerning theschedule of hours assigned him on andafter November 11. THE ADVERTISER COMPANY, INC.615It is alsofound that the Respondentdiscriminated againstHaley and Wil-liam McDonald within themeaning ofSection 8 (a) (3) of the Act by assign-ing them split shifts onand afterNovember 11.There is no evidence in thecase that any other employees were assigned split shifts at that time.Hudson,Jr., testified that Joe Azbell (a reporter on the Advertiser and a known anti-union employee)was assignedhours that "took him just about as long to com-plete his eight-hour trick" as Haley.However, Azbell, a witness called by theRespondent, testified to the effect that before November 1 he worked 8 hourswithin a 10-hour period and that at some time before November 30 his hourswere changed so that he was able to complete 8 hours of work withinan 81/2-liour period.The Respondent points out in its brief that the General Counselbad the burden of proving that the hour changes were discriminatory. In thisconnection Respondent states, "a showing must be made that members of, orthose interested in, union activities or organization have received prejudicialtreatment.Where in this record is there such proof!"Taking into considera-tion the fact that McDonald and Haley were discharged discriminatorily, Ibelieve that the General Counsel made out aprima faciecase by proving thattheir hours were changed immediately upon their reinstatement.Moreover,there is some evidence in the case which tends to show that McDonald andHaley were the only employees who were assigned split shifts on or aboutNovember 11. Concerning the reason for the hour changes,Hudson,Jr., testi-fied to the effect that the staffs of the two newspapers were consolidated foreconomic reasons and that such a program had been under consideration sinceabout August 1949.However, the evidence conclusively shows that consolida-tion of the staffs did not take place until after the middle of December andindicates that the hours of the other employees affected were not changed untilabout that time.It is further found that the Respondent by increasing the hours of actual workof McCarty, Cumming, and Nancy McDonald on November 11, 1949, discriminatedagainst them within the meaning of Section 8 (a) (3) of the Act. The evidenceconclusively shows that the hours set up on the Respondent's payroll records, 48for both McCarty and Cumming and 46 for McDonald, were fictions. Actually,before November 5 they were required to work considerably less hours per week.For example, Cumming worked about 30 hours per week. The record indicatesthat if and when they were required to work past their normalor customaryhours,theywere not paid anything additional, unless their hours of work ex-ceeded the hours for which they were paid ; and that such employees were sup-posed to use the difference in time between the hours actually worked at theRespondent's establishment and those paid for onspecific assignments and inworking upon or obtaining material for at least one feature each week.There isno definite evidence in this connection.From all the evidence and the recordas a whole, I believe that the Respondent did not require more actualhours ofwork from these employees in view of the low salaries paid to them, and thatthe Respondent set up the fictitious hours on its payroll records in order to com-ply with the requirements of the Fair Labor Standards Act when rare emergen-cies required such employees to work in excess of 40 hours per week. I amunable to find any other reasonable conclusion for the practice.The testimonyof Hudson, Jr., concerning increased hours of work is vague.He testified tothe effect that on or about November 16, or perhaps before, each employee whopreviously had not been "accustomed" to working a full day of 8 hours "wasassigned a full 8-hour day'and definite hours to be there wereassigned."Inthis connection he mentioned the names of Phyllis Kraus, society editor of theAdvertiser, and "her assistant."The record reveals thatthe assistantto Kraus 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas Nancy McDonald and that Kraus signed a membership card of the Unionon November 2.8 The hours of William O. Smith, Jr., Keith Ozmore, Hugh Mor-ris, and Jessie MacGuire Brayles were increased in a like manner.However,Smith's and Ozmore's hours were not increased until sometime after November11, and those of Morris and Broyles until sometime during December or whenconsolidation of the staffs took place.These four employees also were adherentsof the Union.The record does not disclose any other hour increases.There-fore, it appears that McCarty, Cumming, and Nancy McDonald were the onlyemployees whose hours were increased on November 11, the date of their rein-statement after being discriminatorily discharged.D. Interference,restraint,and coercion1.Robert Hugger and Max MoseleyThe complaint, as amended, alleges that cityand sportseditors are super-visory employees.10From the pleadings, the evidence, and the Respondent'sbrief, the Respondent's contentions in this respect are not clear. It appears thatRespondent has taken a negative position, leaving the General Counsel to hisproof.From all the evidence I find that city editors and sports editors aresupervisory employees within themeaningof the Act.The record discloses thatthey assigned the work and hours to employees under them ; that they had theauthority to reprimand employees and to release them from work for personalreasons ; andthat they had the power to hire or recommend the hiring of em-ployees.Foster Haley and William Smith, Jr., testified without contradictionthat they were hired by Robert Hugger, city editor for the Advertiser. Thetestimony of both Walter Miles, Jr., and Max Moseley, sports editor for theAdvertiser, discloses that Miles was hired upon the recommendation of Moseley.Witnesses for the General Counsel testified credibly that bothHugger andMoseley interrogated them or made certain statements which ordinarily wouldconstitute interference, restraint, and coercion.However, in my opinion, theequities in the case favor the Respondent in this connection.The unit agreedupon by the Union and the Respondent for the consent election included city andsports editors.The evidence indicates that all of such employees voted in theelection.Moseley was solicited by some of the employees to join the Union ; andSam Adams, sports editor of the Journal, attended at least one of the unionmeetings.Accordingly, I do not find that the statements made by Hugger andMoseley were violative of Section 8 (a) (1). Certain of Moseley's statements,however, will be related and considered hereinafter in connection with otherissues.0 The evidence indicates that at some time shortly after the above date Kraus becamean antiunion employee and that Hudson had an informant who kept him advised concern-ing union activities.10Originally the complaint did not allege specificallythat cityeditors were supervisoryemployees,exceptingthat theunit alleged to be appropriate excluded "other supervisorsas definedin the Act."At the hearing the General Counsel moved to amend the complaintso as to exclude city editors from the unit. The motion was granted.The Respondent'sanswer admitted the appropriateness of the unit.The Respondent,however,moved tostrike part of its answer.The motion,in effect,amended the answer so as to deny theappropriateness of the unit.The motion was granted.As amended,the answer aversthat the unit, which was agreed upon for the consent election and which included cityand sports editors, was not appropriate"because the inclusions of said unit embracedsupervisory employees as defined in the Labor Management RelationsAct, 1947."Theanswer did not specify which supervisory employees had been included in the unit. THE ADVERTISER COMPANY,INC.6172.E. A. ShelnuttAs related above, the first meeting of the Union was held at Cumming's apart-ment on October 30, 1949. On about November 2, employees Clinton McCarty,Keith Ozmore,and Edward Mohr went to lunch with Burns Bennett and Shelnutt,city editor and assistant managing editor of the Journal,respectively.AlthoughBennett and S'helnutt sat at a separate table, it was only about 18 inches awayfrom that of the three employees.Speaking ostensibly to Bennett but so thatthe employees could hear, Shelnutt remarked,"I am afraid the boys have startedsomething that is going to get them in trouble."At the same time he askedBennett if the employees had "contacted union representatives."It is foundthat Shelnutt was referring to the union activities of the employees and that hisstatement constitutes interference,restraint,and coercion.On November 5 Shelnutt Said to employee Hugh Morris,"Hugh,I hope you arenot mixed up in this mess. . .I am surprised at Clint McCarty."Morris madea noncommittal answer.As related above, McCarty and six other employeeswere discharged discriminatorily on November 5. It is found that Shelnutt wasreferring to the Union in his statement and that such interrogation constitutesinterference.Concerning a conversation with Shelnutt on November 6, Jessie MacGuireBroyles testified credibly as follows :Mr. Shelnutt-I didn't know that the people had been fired.They hadbeen fired the night before, I think, and that morning,and I didn't know it,and he said,"You didn't have anything to do with this that is going on uphere, did you?"This is to the best of my knowledge;I am not, certainlynot quoting exactly.And I said "With what?" And he said"You knowthat seven people had been fired?"And I said "No, I didn't." And he namedseveral of the people.He named Clint and Foster and Bill and Nancy, Ithink, are the ones he named,Rhea, and I said that I didn't know, and hesaid"Well, I understand there has been a lot of union talk around here."He said"I don't know too much about it, but I just want to know if youhad anything to do with it."And I believe I just more or less evaded thequestion.I just walked on at the time.It is found that the above interrogation of Broyles by Shelnutt constitutesinterference.On about November 13 McCarty was talking to Ruth Ohannell,an employeein the Respondent's advertising department.Shelnutt walked over to them andasked McCarty if he had anything to do.When McCarty answered that hewas not busy at the time,Shelnutt said,"Well,get over to your desk and sitdown and stay there."Shelnutt then stated to employee Jerry Carter that theprounion employees were trying"to get the union started downstairs [in theadvertising department]."The above action of Shelnutt is found to be violativeof Section 8 (a) (1) of the Act. The Respondent did not have any rule againsttalking or union solicitations.In fact, the record reveals that Joe Azbell solicitedemployees during working hours to sign a decertification petition,and suchsolicitation took place in the presence of at least three supervisors.Under allof the circumstances it is clear that Shelnutt's treatment of McCarty was dis-criminatory.On about November 20, Shelnutt had a conversation with employee EdwardBrown.Concerning this conversation,Brown testified credibly and withoutcontradiction as follows : 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell,Mr. Shelnutt came up to me and said,"Ed, you weren'tmixed upin this union business,were you?"I said,"Yes."He stopped a minute and said, "Well,which side are you on?"I said, "I am with the boys on this."He said, "You mean the union?"I said, "Yes."He stopped for a minute and coughed and said, "What do you expect to getout of this?"I said,"Well,I hope to get five days a week out of it, a five-day week."He said,"It will be a long, long time before you get a five-day week out ofthe old man[Hudson, Sr.]."It is found that the above interrogation of Brown by Shelnutt constitutesinterference,restraint,and coercion.At about 2:30 p. in. on November 25, Shelnutt told employee Keith Ozmore totake off the rest of the day. Shelnutt then said, "Ozzie, I just want to tip youoff.Starting...next Thursday,I am going to be the toughest s- of b- youever had to work for . . . It is nothing personal,you understand,but they askedfor union treatment and they are going to get union treatment"As relatedabove, the election was held on November 30, a Wednesday.It is found thatShelnutt's remarks contain a threat of-reprisal and accordingly constituteinterference.Ozmore attended a union meeting on Sunday,November 27. Sam Adams,sports editor of the Journal,alsowas present.During the meeting Ozmorestated, in substance,that Shelnutt had told some employees that he (Ozmore)was against the Union,and that he had not made any such statement to Shelnutt.At about 2:30 p. in. on November 29, Ozmore asked Shelnutt if he could leavework early in order to see his daughter's teacher.Shelnutt replied, "G- d-it,Ozzie, I ain't got no authority to let you off early . . . you all asked forunion treatment and you are going to get union treatment."This remark ofShe]nutt is found to be interference.Concerning a conversation with Shelnutt on about November 29, Broyles wasquestioned and testified credibly as follows :Q.Will you tell us what was said between you and Mr.Shelnutt at thattime?.A.Well, it was a long conversation.Q.Well, tell us, as best you can recall, what went on.A.Well,the main idea, I called him in there totellhim that at theGuild meeting some people had said some things about him,but we heldnothing against him. It was more or less to straighten out anything, if hehad heard that I had said anything about him,and he started talking aboutthe Guild,and the chief thing he said was that it was started by a bunchof drunkards,and they would never get a job with any other newspaper inthe United States, and that there weren't many Guilds, newspaper Guildsin the United States, but they were just-hs far as newspaper reportingwas concerned,they were dead ducks. That is the-Q. Those seven people?A. That is the general impression,that is the idea he got across, andthat I was a fool for being tricked by them or something.It is found that the above statements of Shelnutt to Broyles contain a threatof reprisal and therefore constitute interference. THE ADVERTISER COMPANY, INC.619Broyles testified credibly concerning another incident involving Shelnutt onabout December 1. She was questioned and testified in this connection asfollows :Q. Now, will you tell us about this conversation on or about December1, 1949, with Mr. Shelnutt?A. Theday after the election?Q. Yes.A. I was standingover by Jerry Me-Allister's desk talking to him aboutthe church page.Both of us worked on the church page and we werediscussing what we were going to write for Saturday.Jerry said something and I laughed.Mr. Shelnutt hollered. It wasaround 2: 30 in the afternoon.It was really after the paper had gone topress.Trial ExaminerEADIE.After the paperhad gone to press?The WITNESS. Yes.The workhad been done on the paper.He said, "Jessie,come," he hollered.He really hollered at me. "Jessiecome over here and sit down andgo to work."It kind of startled me and I went over to him and I said,"Mr. Shelnutt,am I to understandthatI am not supposedto talk topeople in the office?"He said, "Itold you thatthis was going to be a business office and youare supposedto worklike it is a business office."I said,"I understand that and I want to cooperate with you.All I wantto know is if you wantme to talk topeople inthe officeor not."He said, "You folks asked for uniontreatmentand you are going to get it."I walked away and left.The above actions and statements of Shelnutt are found to be violative ofSection 8 (a) (1) of the Act.3.The decertification petitionAt some time about May 1950, Joe Azbell, a reporter for the Advertiser, con-sulted with Morris Burkett, a Montgomery attorney, concerning the possibility ofhaving the Union decertified as the collective bargaining agent of the Respondent'semployees.Thereafter and until about July 1950, Azbell solicited the Respond-ent's employees during working hours to sign a decertification petition which hadbeen prepared by Burkett.The petition was signed by 15 employees, includingthe city and sports editors of both newspapers.On or about July 10, Carl E.Watson, Burkett's law partner, went to the Respondent's offices on some 2 or 3occasionsin order to obtain acknowledgements of the signatures of the employeeswho had signed the petition.He went to the desks or places of work of theemployees involved for this purpose, and in some instances he was accompanied byAzbell who introduced him to the employeesAzbell solicited several employees to sign the petition while supervisory em-ployees were present.He asked Jessie Broyles to sign while Jerry Carter, cityeditor of the Journal at the time, and Shelnutt were present. Azbell alsosolicitedWalter Moseley, assistant sports editor of the Advertiser, while MaxMoseleywas present.Azbell told several of the employees whom he solicitedthat he, Atticus Mullin,and Max Moseleyhad instigated the petition "The General Counsel in his brief concedes that the proof fails to show that theRespondent conceived or instigated the petition. I agree. AtticusMullin, a11William Calhoun, Jr, and Hugh Morris testified credibly to the above statement ofAzbell.Azbell denied that he mentioned Moseley in this connection.His denial is notcredited as he did not impress the undersigned as a reliable or credible witness. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDcolumnist for the Advertiser, testified credibly to the effect that he first suggesteddecertification of the Union to Azbell and that he (Mullin) had not talked aboutitwith Max Moseley or any other supervisor or official of the Respondent.Azbell's statements to employees concerning Moseley's connection with the peti-tion are insufficient, standing alone, to warrant a finding that Azbell acted as theRespondent's agent or that the Respondent instigated the petition"The General Counsel contends that the facts show a violation of the Act becausethe Respondent allowed a known antiunion employee to pass the petition aroundand have it notarized during working hours, and allowed "supervisors to watchand condone while it was being passed around." This contention is rejected.The Respondent did not have any rule against such employee activities duringworking hours.The evidence indicates that the union adherents also engagedin activities on behalf of the Union during working hours ; and that the Respond-ent did not attempt to restrict such activity, except in the one isolated instanceinvolving Shelnutt and McCarty, related above. In my opinion, while Shelnutt'saction was discriminatory, it is not sufficient to ascribe an illegal course ofconduct to the Respondent.Accordingly, I find that the General Counsel failedto prove by substantial evidence any violations of the Act by the Respondent inconnection with the petition.E. The transfer of employees to less desirable positions1.Keith OzmoreOzmore began his employment with Respondent in September 1946, as Stateeditor for the Advertiser.He was promoted to telegraph editor for the Adver-tiser, and his hours on this job were from 4 p. in. to 2 a. in. In April 1949, Ozmorehad a nervous breakdown. At his doctor's suggestion, the Respondent changedOzniore to a day job.He was made a copy reader on the Journal with hoursfrom 7 a. m. to 2:30 p. m. with one-half hour for lunch. Although his new jobwas not as important as his former job, and under the Respondent's scale paidless money, Ozmore's pay was not decreased.Ozmore joined the Union at a meeting on October 30, 1949.As related above,he attended another meeting of the Union on November 27. At that meetinghe denied statements emanating from Shelnutt to the effect that he (Ozmore)was against the Union. Sam Adams, sports editor of the Journal, also was pres-ent at the meeting.As found above, before and after the meeting of November27, Ozmore had conversations with Shelnutt during which the latter made threatsof reprisal.On about November 29, Luman Wells, telegraph editor for the Advertiserat the time, was discharged for cause. Shortly thereafter Mahoney calledOznlore into his office and inquired about his health.Ozmore replied that it was"pretty good."Mahoney then told him that since he had the most experienceon the telegraph desk, he was being transferred back to his old job ; and that ifthe job was too hard on him, he (Mahoney) would try to "work something out."Ozmore did not make any protest to Mahoney at the time. As telegraph editor,Ozmore's hours on this job at first were from 4 p. in. until 12: 30 a. m. About4 or 5 days after the transfer, his hours were changed so as to omit overtimework.Under the changed schedule he worked from 5 p. in. until 2 a. in. with 1hour for lunch.I do not find that Ozmore's transfer during December 1949 was discriminatory.The job was vacant after Wells' discharge; and Ozmore was receiving $80 perweek at the time, or pay commensurate with that of telegraph operator for the12Moseley denied any connection with the petition other than signing it. THE ADVERTISERCOMPANY, INC.621Advertiser.The evidence discloses that the Respondent's scale of pay for copyreader ranged from $45 to$55 at that time.Moreover,the transfer was notmade until about 7 months after Ozmore's illness, and it is undisputed thatMahoney first inquired about his health.2.Gerald McAllisterMcAllister was hired by the Respondent in August 1948 as State editor for theAdvertiser.He was elected president of the Union at the meeting held onOctober 30, 1949.As related above, he was one of the seven employees dischargedon November 5, and was reinstated by the Respondent on November 11.McAllister also was one of the seven employees called to the office of Hudson, Sr.,on November 16, although his hours had not been changed.As related above, Ozmore was transferred from the copy desk of the Journalto the job of telegraph editor of the Advertiser shortly after the discharge ofWells.On about December 12, McAllister was called to Mahoney'soffice.Mahoney told him that on December 14 he would be transferred to the copydesk of the Journal.McAllister protested the transfer by stating that he pre-ferred his job as State editor of the Advertiser and that "being kicked overto the Journal on a copy desk wasn't in line with what I would like to do."Mahoney replied,"We have to balance the desks.We have to equalize them,and that is necessary."McAllister's salary of$75 per week was not reduced inthe transfer.At or about the same time as McAllister's transfer,Burns Bennett was trans-ferred from Journal city editor to Advertiser State editor,a job desired byBennett ; and Jerry Carter was transferred from Journal telegraph editor toJournal city editor,a promotion with an increase of $8 per-week.The evidencediscloses that neither Bennett nor Carter were members of the Union.On orabout April 1, 1950,Edward Mohr was transferred from the Journal copy deskto the position of Journal telegraph editor with a pay increase of about $10per week.Mohr did not attend the union meeting on October 30,but signed aunion membership card on or about that date.At some undisclosed tine shortlythereafter he renounced the Union and made his position clear to other employees.Bennett resigned from the position as Advertiser State editor on February11, 1950, and McAllister was reinstated to his old job on or about that date.As State editor,McAllister'shours were from 2 until 11 p. in. On theJournal copy desk his hours were from 6 a. m. until 2 p. in.Concerning the difference between the two jobs, McAllister was questionedand testified as follows :Q. (By Mr.Carter)Is there a difference in being copy desk man, andstate editor?A. Yes sir.Q.Will you please tell us the difference?A. As state editor you are required to make decisions on how you displayyour story.You also acquire news, direct coverage of the news, throughstate correspondence.You have a certain administrative quality to yourwork as state editor.However, on the copy desk of the Journal, it'salmost a robot job;you get up,tear copy off the machines,give it to theassistant managing editor of the Journal,he throws a piece to you, youput that head on it,hand it back to him, he approves your work-some-thing that wasn't done as state editor-approves your work and it goes tothe composer.It requires absolutely no thinking whatever;you bring itfrom the wire room,put a head on it. 622DECISIONSOF NATIONAL LABORRELATIONS BOARDQ. Are you freer to exercise your own ingenuity as state editor, thanyou are as copy desk man?A. Oh, absolutely.Q.Does it take a more able newspaper man to be state editor than tobe copy desk man?A I think that's very obvious.Q.Would you consider going from state editor to copy desk, a demotion?A. I certainly do consider it a demotion.Hudson, Jr.,testified to the effect that Burns Bennett"had always wanted tohave a writing job of some sort on the Advertiser...to be perhaps state editor."Concerning his reasons for McAllister's transfer,Hudson, Jr., testified as follows :I must say right here, I did not make any great explanation to Mr. McAl-lister about his change.I did not think at the time it was right to Burnsor to Mr. Shelnutt to say anything about it. I must give you my reasoning :Mr. McAllister had handled the state desk, and he writes a bit,but he isnot the state editor I have always wanted.Now, I must point this up-Ihate to bring it up in the record again-but Mr. McAllister happens to bewhat is commonly known as an overtime hog. He will seek every meanspossible of adding to his time to increase his pay. I have no objection toa person wanting more pay, but I think he ought to get it on the basis of justa straight raise, and of course if they are forced to work overtime,go ahead.Mr. McAllister had not shown the degree of reliability,to allow me to trusthim with an automobile,and go about over the state,and represent TheAdvertiser.'So I transferred Mr. McAllister to the copy desk of the Journal,where hecould do good copy work,and it was daytime work,presumably better hours,where be wouldn'thave quite as harassing a situation,and I thought hewould be very happy to be on the day side, where he had a better job, withno cut in pay.From all the evidence I conclude and find that the Respondent's action in trans-ferringMcAllister on or about December 14, 1949, was violative of Section8 (a) (3) of the Act. No reasonable explanation for the transfer was offeredMcAllister at the time of the transfer.The record discloses that he received 2raises while he was State editor and before October 1949.Therefore,itwouldappear that his performance as State editor was satisfactory,at least until theadvent of the Union.While McAllister did not receive a cut in pay,his transferwas in fact a demotion,taking-into consideration the apparent differencesin importance and opportunity for advancement between the 2 jobs.McAllister'stestimony in this respect stands uncontradicted.As related above, the Respond-ent's scale of pay for copy reader before December 1949, ranged from $45 to $55per week.As State editor McAllister was paid a salary of$75 per week.More-over, the Advertiser had a circulation of about 50,000 and that of the Journalamounted to only 17,000.In my opinion,the Respondent's action in the job transfers discloses a deliber-ate course of conduct,designed to punish the union adherents and to reward anti-union employees by giving them more desirable positions or promotions.Theundisputed evidence shows that the Respondent was aware of its employees'attitude toward the Union. In this manner both Bennett and Carter,who werenot adherents of the Union,were rewarded;and Mohr, who joined but laterrenounced the Union, was likewise rewarded. THE ADVERTISER COMPANY, INC.6233.Rhea CummingCumming was hired by the Respondent in September 1947 as a reporter. InDecember 1948, she was promoted to society editor of the Journal.As relatedabove, the union meeting of October 30, 1949, was held at Cumming's apartment.She was one of the seven employees discharged on November 5 and reinstated onNovember 11.On December 4, 1949, Cumming was demoted to the job of reporter. On thatday she was told by Shelnutt that she was being demoted because she hadcalled him a "s- of a b-," because she had refused to print a correctionof a story, because she had lied about him to Jessie Broyles, and because she had`gone over [his]. head" to Mahoney to run a three-column headline on thesociety page.13Cumming's salary was not decreased in the job transfer.About 3 weeks after her transfer, Cumming was assigned extra work as churcheditor for both newspapers. She did not receive any additional compensationfor this work.-On December 4, Katherine Tyson, an employee who had not joined the Union,was promoted from reporter to society editor for the Journal. Tyson's salarywas increased at the time from $30 to $50 per week, or $5 per week more thanCumming had received for the same job.Hudson, Jr., testified at length concerning the reasons for the job transfersof Cumming and Tyson.With respect to Cumming, he testified, in substance,that she was not fitted for the position and that complaints had been made abouther work during the whole period of time that she was society editor.Whenquestioned by the Trial Examiner as to the reason for Cumming's transfer,Hudson, Jr., testified, "It was because of her work being deficient and alsobecause of the disturbances which had taken place in the society departmentof a nature which should not occur in the society department, because of herrebellious attitude toward everything in general at the time. 'She had not beenfor two or three weeks, though complaints had been made about it, performing anadequate job.We felt that by putting her back in a reportorial job on a generalassignment she would find her feet again and do her job, which she did."I find that the Respondent on December 4, 1949, demoted Cumming fromsociety editor to reporter in violation of Section 8 (a) (3) of the Act.Theconclusions reached in McAllister's transfer also apply to Cumming's case.By ousting Cumming from her job, the Respondent was in position to rewardTyson, an antiunion employee, with a promotion and an increase in salary.Cumming admitted that Shelnutt at times complained about her work. Inthis connection she testified to the effect that he did not like to have employeesdisplay initiative.However, if the complaints against her work were as seriousas the testimony of Hudson, Jr., would lead one to suppose, it would appear thatthe Respondent would not have kept her in the position for about a year withoutreplacing her.Further, I believe that the reasons for the transfer, as statedby Shelnutt, were pretexts.Cumming's remark concerning Shelnutt could nothave been taken too seriously by the Respondent, taking into consideration thatshe later was made church editor.Also, it is undisputed that .Shelnutt usedthe same language during conversations with Ozmore, as related above.i$ Cumming testified credibly and without contradiction that Shelnutt made the abovestatement.Shelnutt did npt appear at the hearing as a witness. Cumming also testifiedcredibly that she had called Shelnutt a "s. o. b." on two occasions, but not to his face ;that the nearest occasion to December 4 was when he had "yelled"at Broyles as she wastalking to McAllister(as related above, this incident took place on about.December 1) ;that the other occasion was on November 11 after Shelnutt had notified her that her hoursof actual work had been increased; and that the other charges made by Shelnuttagainsther were not true. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDF. Extra assignmentsAbout August 1949,MissBasenach, an employee who worked on church news,resigned.McAllister discussed the work with Mahoney andofferedto do thechurch news "for a little raise."Mahoney agreed to pay McAllister $7.50extra per week for the work and instructed him to enter on his pay card asovertime the necessary number of hours to equal that amount. Broyles alsoperformed extra work on church news, for which she received a salary increaseof about $5 per week. About December 24, McAllister and Broyles wererelieved of this extra work.McAllister no longer was paid the extra $7.50,but Broyles' salary was not cut.Cumming thereafter was assigned to thechurch work, but without additional compensation.As will be hereinafter related, Walter Miles, a sports assistant under MaxMoseley, was discharged on December 17, 1949.Following his discharge, Mc-Allister, Brown, Calhoun, and William Smith, Jr., all adherents of the Union,were given extra assignments in the Advertiser sports department withoutreceiving additional compensation.Together with Rubye Smith, a part-timeemployee of Respondent, they performed approximately 80 percent of the sportswork formerly covered by Miles.On April 15, 1950, the hours of both McAllisterand Brown were changed by Mahoney so that they could cover late sportsevents."Both were required,to report for work at 3 p. m. rather than at2 p. m.Rubye Smith was an employee of the AssociatedPress.She also tabulatedstocks and performed various other jobs as a part-time employee oftheRespondent.She worked on the stocks for about 2% hours perdayandwas paid 50 cents an hour for the work. On about January 1,1950,thethe stockworkwas taken from Smith and given to Broyles. Broyles,whowas a reporter, did not receive an increase in pay for this extra work"The evidence shows that it was the Respondent's custom before November 1949,to pay for extra assignments which were outside of an employee's usualand normal duties. It appears from the record that the only exception tothis practice was in the case of William Smith. Smith did somevoluntarywork on sports during 1949 for which he was not paid anything extra. Inevery instance related above, the extra work assigned was foreign to theemployee's regular work.All of the employees involved were adherents ofthe Union; and the record does not reveal that any antiunion employees wereassigned extra work without additional compensation. In fact, it is undisputedthat Azbell and Charles Harbin received wage increases for work outside oftheir usual duties.Both Azbell and Harbin were antiunion employees.Harbinwrote a short column entitled, "Harb's Barbs" ; Azbell performed some editorialwork. It may be claimed that these extra services of Azbell and Harbin werespecialized and not comparable to the extra work assigned to the union adherents.This appears to be true of stock tabulations and possibly the sports work,but not of the church work. The record indicates that church work involvedpreparation of the church page, including the writing necessary- thereto.In my opinion, the matter of extra assignments is another example ofthe Respondent's policy to punish the union adherents and reward those employeeswho were antiunion.Thus, it appears that extra work for which additionalcompensation was not paid was assigned to union adherents exclusively ; andantiunion employees were rewarded with wage increases when they performedi*As related-above, McAllister was reinstated as State editor in February 1950.As related above, Broyles' salary was not cut when she was relieved of the church work. THE ADVERTISER COMPANY, INC.625extra work, even though it apparently was on a voluntary basis.As Shelnuttexpressed it, they were receiving "union treatment."Accordingly, it is foundthat- the Respondent by its assignments of extra work and by taking awayextra pay for such assignments discriminated against McAllister, Cumming,Brown, Calhoun, and William Smith because of their membership in andactivities on behalf of the Union. It is not found that Broyles' assignmentto stock work without extra compensation was discriminatory. She receiveda wage increase for church work, and her salary was not cut when she wasrelieved of that work.G.Wage increasesThe evidence discloses that the Respondent granted wage increases to 15 ofits nonsupervisory employees after November 30, 1949, the date of the electionconducted by the Board.16 Included in this number were 7 employees whosigned membership cards of the Union, namely, Walter Moseley, Phyllis Kraus,Mohr, Haley, Broyles, Nancy McDonald, and William McDonald.Moseley,Kraus, and Mohr, however, signed the petition to decertify the Union.The General Counsel contends that in the handling of wage increases theRespondent discriminated against employees who were members of the Union.In this connection he points out that the Respondent was forced to increase thesalaries of Broyles and Nancy McDonald in order to meet the amended min-imum wage requirements of the Fair Labor Standards Act ; and that Haley andMcDonald did not receive increases in May, but replacements of benefits lostunder the training program of the Veterans Administration 17The evidence discloses that the Respondent was forced to grant wage increasesto Broyles and Nancy McDonald in order to comply with the new minimumwage requirements.Therefore, their raises are not relevant to the questionunder consideration.With respect to Mohr and Kraus, the evidence indicates that they renouncedthe Union shortly after they signed membership cards.Mohr openly made itknown that he was against the Union. They did not attend the union meetingheld on October 30, 1949, or any other meetings ; and, except for signing mem-bership cards, it does not appear that they at any time engaged in union activi-ties.Kraus testified to the effect that she did not intend to join the Unionwhen she signed a card.Mohr testified that he did not know that he was join-ing a labor organization .18Accordingly, it is clear from the record that thesetwo employees at no time openly espoused the Union. Excepting that the evi-dence conclusively shows that the Respondent maintained a close check onthe attitude of its employees toward the Union, there is no proof in the casethat the Respondent had knowledge of Kraus' and Mohr's union membership.However, if knowledge is inferred, it also follows that the Respondent learned18Azbell,Mohr,and Harbin each received two raises. Increases for employees Carterand J. Fred Thornton involved promotions to supervisory positions.Adams and MaxMoseley, sports editors, also received wage increases but are not included in the numberstated above17Considerable evidence concerning the training program was adduced by both theGeneral Counsel and the Respondent.Most of this evidence related to Haley and involvedhis credibility.However, all findings herein, which are based in whole or in part onHaley's testimony, are supported by the testimony of other witnesses.Accordingly, Ibelieve that a full discussion of this evidence would unduly burden this Report.18While the undersigned does not credit the above testimony of Kraus and Mohr, itserves as an indication of their early defections from the Union. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDof their early defections from the Union. Therefore, insofarasKraus andMohr are concerned,I believe that the General Counsel has sustained theburdenof proof.Walter Moseley was a known adherent of the Union.He attended severalmeetings of the Union, including the one held on October 30. Further evidenceconclusively shows that the Respondent was aware of his union activities.39As related above, he signed the petition for decertification of the Union.How-ever, the petition was not circulated until May or June 1950; and Moseleyreceived a salary increase in February.There is no evidence in the case of hisdefection from the Union before receiving the raise.On about February 7, 1950,Hudson, Jr., amended the Respondent's agreementunder the training program of the Veterans Administration by lowering therates of pay for reporters.The "journeyman rate" was lowered from $70 to$52 per week. This revised rate caused Haley to be cut off from his benefitsunder the program.Haley immediately protested to Hudson, Sr.Azbell andWilliam McDonald also had been under the training program.However, Azbellhad withdrawn from it; and McDonald's benefits had expired.On February 12,the Respondent raised Azbell,20 Haley, and McDonald in amounts equivalent to.the benefits lost under the program.Apart from the Respondent's motive forrevising the training agreement, which will be discussed hereinafter, it is clearfrom the record that the Respondent was not obligated to grant any of theincreases.The question of whether or not the increases were replacements of lostbenefits is not material.Therefore, the General Counsel's contention with re-spect to Haley and McDonald is rejected.In summary, the above facts show that 3 kalown adherents of the Union,Moseley, Haley, and William McDonald, received wage increases.As againstthis number,there are 10 employees who either were neutral or antiunion.Three of these employees received 2 raises each.While to some extent thesefacts indicate disparate treatment, nevertheless I conclude and find that theGeneral Counsel failed to establish by the preponderance of the evidence that theRespondent in the handling of wage increases discriminated against employeesbecause of their membership in or activities on behalf of the Union.H. The discharge of Walter MilesMiles was hired by the Respondent in January 1949 as a reporter in the Ad-vertiser sports department under Max Moseley.His starting salary was $40 perweek and was raised after about 6 weeks to $45 per week. On at least one occa-sion he did a general news reporting job which was placed on the first page ofthe Advertiser. 'During October 1949, Miles and several other employees dis-cussed the idea of forming a union.Thereafter,Miles was active in organizingthe Union.He did not attend the union meeting at Cumming's apartment onOctober 30, but signed a membership card on November 1.On about November 2, Max Moseley asked Miles if he was "messed up" withthe Union.Miles replied, "I certainly was. I was right in the middle of it in19Walter Moseley testified credibly that after the discharge of Walter Miles and aboutthe middle of December 1949, he had a conversation with Max Moseley;that during theday of the conversation he (Walter Moseley)had attended a union meeting;that Maxasked him if he had attended the meeting ; that he replied that he had ; and that Maxthen told him that he should"watch Phis] step"or he also would be discharged, that"the front office" knew he had not been "too active in the Guild" and had "not taken anyvoice in things,"and that the"front office"would "play along" with him if he "playedalong with them."Walter and Max Moseley are not related.11The above increase in pay was the second for Azbell THE ADVERTISER COMPANY, INC.627fact."Moseley thensaid,"Well, you know they can't get away with organizingthe union.They tried it once before and Mr. Hudson got rid of every one ofthem." zzAs related above, McAllister and six other employees were discharged dis-criminatorily on November 5 and were reinstated on November 11.On Novem-ber 12, McAllister and Walter Moseley had a conversation with Max Moseley.McAllister remarked that he was glad to get back to work.Max Moseley thensaid, "You know, I was talking to Bill Mahoney, and he said that Walter Milesthat works in your department has certainly been active in the union. If I hadknown that at the time, he would have been fired, too, along with the otherseven."On about November 15, Miles and Max Moseley discussed the reinstatement ofthe seven employees who had been discharged.Miles stated that in his opinionthe incident was closed since the employees had been rehired.Moseley repliedthat he did not "think so," and that the Respondent "would run them off .. .would get rid of each one if them, one way or another."Miles remarked thatsince "the Government had stepped in," the Respondent would have to obey thelaw and "cut out that business."Moseley then said, "Well, I don't know aboutthat.Shelnutt has already asked to have McAllister transferred under him";and that Shelnutt had told him, "I'll run the s- of a b- [McAllister] off intwo weeks."On December 3, 1949, Mahoney notified Miles of his discharge, effective Decem-ber 17.As the reason for the discharge, Mahoney stated, "Mr. Hudson haddecided to cut down on expenses in the sports department " That same nightwhen Mahan, assistant managing editor of the Advertiser, learned of Miles' dis-charge, he had a conversation with Mahoney.Mahan protested that Mahoneyshould inform him before discharging employees.Mahoney stated that theAdvertiser had "too much sports staff."Mahan argued that this was not true.During the conversation Mahoney remarked that Miles was "one of the organ-izers" of the Union.The Respondent contends that Miles was discharged for economic reasons.In this connection, Hudson, Jr., testified, in substance, that before the consolida-tion program was put into effect each sports staff wrote and reported only forits own particular paper ; that under the program it was contemplated that eachstaff would perform this work for both papers ; that it was apparent from suchcoordination of the work that one member of the Advertiser's sports staff wasnot needed ; and that he decided that Miles should be dismissed, taking intoconsideration that Miles was the last sports reporter employed.Hudson, Jr.,also testified that during negotiations for reinstatement of the seven employeeswho had been discharged on November 5, Hudson, Sr., told Field Examiner Slyerthat it might be necessary to dismiss some employees ; and that Slyer replied thatif such was the case, consideration should be given to employees who had seniorityin length of service.The Respondent's contention is rejected.The evidence shows that Miles wasnotified of his discharge at least about 2 weeks before consolidation was put intoeffect.Therefore, it would appear that the Respondent was excessively hastyto dispense with his services. In fact, the record discloses that consolidation did21Miles testified credibly to the above conversation.Moseley, who did not impress theundersigned as a reliable or credible witness, denied the statement attributed to him byMiles:22As related above, Shelnutt was assistant managing editor of the Journal ; andMcAllister was transferred on December 12 from the Advertiser to the copy desk of theJournal. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot eliminate the need for a third reporter on the Advertiser's sports staff.Asrelated and found above, McAllister, Calhoun, Brown, and William Smith weregiven extra assignments in the sports department.Together with Rubye Smith,they performed about 80 percent of Miles' work after his discharge.Also, it Isundisputed that Max and Walter Moseley were required to work harder, and thatthe latter worked more overtime.For these reasons and also taking into con-sideration that the extra assignments were made for discriminatory purposes, Ido not believe that the fact that Miles has never been replaced is conclusive.The Respondent's motive for the discharge becomes clear from the statements ofMax Moseley and Mahoney.Accordingly, I find that the Respondent discharged Walter Miles on December17, 1949, because of his membership in and activities on behalf of the Union.1.The refusal to bargain1.The appropriate unit and representation of a majority thereinThe complaint, as amended, alleges that "all editorial and news departmentemployees, including staff writers, State editors, telegraph editors, copy readers,reporters, assistant sports editors, society editors, file clerks and copy boys ; andexcluding editor, assistant to the editor, managing editor, assistant managingeditor, sports editors, city editors and other supervisors as defined in the Act,and part-time and temporary employees," constitute a unit appropriate for thepurposes of collective bargaining.The main difference between this unit andthe one agreed upon for the consent election is that sports editors and city editorsare excluded in the former but included in the latter.As has been discussed andfound above, sports editors and city editors are supervisors within the meaningof the Act.No evidence was adduced at the hearing which would conflict withthe unit alleged to be appropriate in the complaint.Accordingly, the undersigned finds that the unit alleged in the complaint, asamended, has at all times material herein constituted and does now constitute anappropriate unit within the meaning of the Act ; he finds that said unit will insureto the employees of the Respondent the full benefit of their rights to self-organiza-tion and collective bargaining,'and otherwise effectuate the purposes of the Act.The record discloses that as of November 30, 1949, there were 31 employees inthe unit alleged to be appropriate in the amended complaint. On or beforeNovember 2, 1949, 20 of these employees designated the Union as their collectivebargaining agent. In the unit used for the consent election there were 35 em-ployees, including the 4 sports editors andcityeditors.Of 34 votes cast at theelection on November 30, the Union won by a vote of 20 to 14.Accordingly, I find that the Union on and after November 30, 1949, representeda majority of the employees in the appropriate unit for the purposes of collectivebargaining.There is evidence in the case of defections from the Union. I findthat said defections were caused by the Respondent's unfair labor practices,found above.2.Unilateral wage increasesDuring a period from December 4, 1949, through May 7, 1950, the Respondentgranted wage increases to a number of employees in the appropriate unit.Asdiscussed above, these increases were on the basis of merit with few exceptions,and three employees each received two increases.Except as hereinafter relatedthe Respondent did not notify the Union of these increases or make them thesubject of any bargaining conference. THE ADVERTISER COMPANY, INC.629The first bargaining conference between the Respondent and the Union was heldon December 28, 1949.At that meeting Copeland, international representativeof the Union, told Hudson, Sr., that before entering into a discussion of contractproposals he wanted to talk about "some unilateral wage increases which hadbeen granted after the November 30th election" and "the discriminatory change inthe hours" of several employees.Hudson, Sr., replied, "Copeland . . . you havepresented us with a contract proposal.We have presented you with a contractproposal.We will talk about anything in either one of those proposals.We arenot compelled to talk about anything else until we sign an agreement governingthe working conditions and other things on the newspaper."Copeland persisted,explaining that the Union was the certified collective bargaining agent and that ithad "the right at any time to discuss working conditions, changes of hours, orsalary increases."Copeland also stated that the Respondent's position was "notwithin the interpretation of the Act."Hudson, Sr., replied, "When we had theelection on November 30th, you people won the election, but management did notgive up any of its managerial rights.We are still running this newspaper. Now,if I have violated any rule or regulation, you take it up with the proper federalagency."McAllister, Haley, and William McDonald were on the Union's bargaining com-mittee.At some time during the latter part of January or early February 1950,they were called to the office of Hudson, Sr."He told them that he wanted todiscuss some wage increases that already had been granted and some that werecontemplated.The names of the employees involved were mentioned by Hudson,and he asked the committee for approval of the increases.With one possibleexception,24 all employees named were nonunion.With respect to the increaseswhich had been granted, the committee members refused to ratify them by statingthey "could hardly approve anything that had already been done."As for theproposed increases, the committee protested them by stating that there were otheremployees who were more deserving.The committee indicated, however, that itwould approve the proposed increases if the Respondent also increased the wagesof Morris and William Smith. In this connection McAllister stated, in substance,that the Union did not wish to take the position of opposing wage increases sinceits purpose was to get more benefits for all employees, but that acceptance of theproposed increases was conditional.The Respondent refused to raise Morris andSmith and_gave reasons for its refusal 26-During the early part of May 1950, the Union's bargaining committee again wassummoned to a conference by Hudson, Jr.He requested the committee to give itsapproval to a proposed increase for Charles Harbin.When the committee pointedout that this was the second raise in a short period for Harbin, Hudson asked ifthere was any objection to the increase.The committee replied, "Not if you willraise Billy Smith and Hugh Morris."The committee also stated that it wished to23McAllister, McDonald, and Haley testified to only one meeting on or about February 10Hudson,Jr., testified to two separate meetings, the first of which was held on about Janu-ary 22.This conflict is not resolved as it is not considered material.24Walter Moseley was mentioned as an employee whom the Respondent proposed toincrease.As discussed above, the time of Moseley's defection from the Union before besigned thepetition for its decertification is not indicated in the record26The above facts concerning this meeting are based upon the credited testimony ofMcAllister, Haley, and McDonaldHudson, Jr., who was present at the meeting, testifiedto the effect that the committee indicated approval of all of the wage increases and that theapproval of the proposedincreaseswas not conditionalHis testimony in this connectionappears to be based upon his own conclusions rather than fact.For example, he testifiedthat the committee did not object to the increases on the grounds that they were "discrim-inatory "He admitted that Haley stated, "We can't ratify something that you havealready done," and that thecommitteebrought upthe namesof Morrisand Smith.986209-52-vol 97-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscuss raises for some other employees28Hudsonanswered that he had rejectedraises for Morris and Smith at the previous meeting and that he was not preparedto discuss any additional employees at that time.Haley then remarked, "I don'tthink that is bargaining, Mr. Hudson."Hudson replied to the effect that theUnion did not have any "veto power" over the increases, and that his onlyobligation was to "discuss" them.I find that the Respondent violated Section 8 (a) (5) of the Act by unilaterallygranting wage increases on the basis of merit on and after December 4, 1949.It is undisputed that the Union did not ratify or approve the wageincreaseswhich were granted during December.During the time that the other increaseswere put into effect, the Union and the Respondent held a number of scheduledbargaining conferences.As related above, at the first conference the Respondentrefused Copeland's request to discuss the unilateral wage increases.None ofthese increases were brought up by the Respondent as a subject for discussion atsuch conferences thereafter.However, the Respondent sought to obtain theUnion's approval of proposed wage increases. It called some two or threeunscheduled meetings of the employees' bargaining committee. It notified thecommittee of most, but not all,' of the intended raises, and permitted the com-mittee to voice its objections. It is clear from the record that the Respondent'sattitude at these meetings was one of "take it or leave it." Although the commit-tee did not approve or agree to the increases, the Respondent put them into effect.By such course of conduct the Respondent did not bargain collectively within themeaning of the Act.I further find that the Respondent's refusal on December 28, 1949, todiscusswith Copeland the changed hours and unilateral wage increases constitutes arefusal to bargain.3.The negotiationsOn about December 16, 1949, the Union sent its proposed contract to the Re-spondent.The Respondent's counterproposal was given to the Union at the firstbargaining conference on December 28.Thereafter, 13 bargaining conferenceswere scheduled and held on various dates starting on January 5, 1950, and endingon June 27, 1950. Stenographic transcripts were made of all conferences exceptthe one held on December 28, 1949.The Respondent and the Union were unableto reach agreement on a contract.-The Union's proposed contract contained a salary schedule for "Journalists,Photographers and Artists" which started at $50 per week and automaticallyprogressed $10 per week until a total of $100 per week was reached after 5 years ofservice."The Union's proposal also specified a 5-day week of 7 hours per day, ora total of 35 hours per week.The Respondent's first counter proposal contained five salary classificationswithout any automatic progression.The classifications covered all employeesin the unit and called for the following weekly wages: "A"-$50; "B"--445;"C"-$40, "D"-$35; and "E"-$30. The proposal did not specify a normalworkweek covering these wages.However, it did provide that time and one-halfthe regular hourly rate would be paid for all hours worked over 40 within 1 week ;and that "Each employee under wage and hour regulations will be advised on26 It appears that employees Brown, Calhoun, Broyles, and Cumming were mentioned Inthis connectionThe committee was not notified of at least one increase, namely, Mohr's second.£6The 'proposal also contained lower rates of pay for employees in such classifications as"file clerk" and "copy boy " THE ADVERTISER COMPANY, INC.631date of employment or advancement his hourly rate which shall be not less than75 cents per hoer with as above stated time and one-half for all hours authorizedover the 40 hours in any financial week."At a meeting on January 23, 1950, the Respondent increased its salary pro-posal by $10 and $5 per week on classifications A and B, respectively, but didnot increase the lower classifications.2BAt the next meeting on February 3,the Respondent for the first time advised the Union that its wage offers werjbased upon a week of 48 hours.While explaining the rates on this basis, Hudson,Sr., stated, "Class E and D, I don't know how we can figure them." 3° Later inthe meeting when Copeland pointed out the discrepancy between Respondent'sclassifications D and E and the 75 cents minimum wage, the Respondent statedthat employees in those classifications could be worked less hours per day so as tocomply with the minimum wage. At the same meeting the Union lowered itswage proposal from $100 to $80 on the total classification and decreased allother classifications proportionately, based on a 40-hour week rather than the35 hours in its original proposal. In support of the Union's wage proposal,Copeland referred to the rates in the Respondent's agreement under the trainingprogram of the Veterans Administration 81On about February 7, Hudson, Jr., revised the Respondent's agreement underthe training program by lowering the weekly rates. As revised, the rates startedat $30 and progressed to $52, and were based upon progressive weekly hours,starting at 40 and ending at 48.At the next meeting on February 15, Respondent made new wage proposalsbased on a differential in hours between classifications, as follows : A-$60.32;D-$50.44; C-$40.04; D--$34.50; and E-$30.A, B, and C rates each werebased on 48 hours per week, D on 44 hours and E on 40 hours.32 This was theRespondent's last wage offer.The Respondent's second counterproposal was presented to the Union at ameeting on March 8. Section 10 of the proposal states in part, "during theterm of this agreement, the compensation being presently paid to each employeein the unit shall not be reduced."However, section 5 of the proposal providesas follows :The regular work week of classification A, B and C, employees shall con-sist of 48 hours served by working consecutive hours for 6 days each weekexclusive of a daily luncheon period of not to exceed 1 hour each day,at beingunderstood that the regular work week is not a guaranteed Work week.(Emphasis supplied.)The Respondent's third and last counterproposal, given to the Union at a meet-ing on June 27, changed the guaranteed compensation provision, as follows :"During the remainder of the term of this Agreement; 3 thehourly ratesof the"The new minimum wage of 75 cents per hour under the Fair Labor Standards Actbecame effective on January 25.80The above classifications complied with the 75 cents minimum wage on the basis of a40-hour week, but not on 48 hours11The agreement in effect at the time provided for progressive weekly salaries, starting at$36 and ending at the "journeyman rate" of $70.The agreement did not specify the weeklyhours.However, as related above, before the advent of the Union the Respondent's payrollrecords were based upon a week of 48 hours with few exceptions82 It will be noted from the above that classifications A, B, and C were increased slightly,and that D was reduced by 50 cents per week, not taking into consideration the reduction ofhours from48 to 44.33Respondent's third proposal specified the term of the contract as running from December15, 1949,until December 15, 1950. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees ... shall not be reduced" (emphasis supplird). Tls proposal alsodid not provide for a guaranteed workweek.ConclusionsAs related above, the Respondent's first proposed contract provided for fivewage classifications with weekly salaries ranging from $30 to $50, but did notspecify the hours upon which such rates were based. Considering the imminenceof the new minimum wage under the Fair Labor Standards Act, it is reasonableto assume that the rates were based upon a week of 40 hours. Otherwise clas-sifications D and E would be below the prescribed minimum wage. The Respond-ent increased its salary proposals for the higher classifications at the meetingof January 23. Again no hours were specified. At the February 3 meeting theUnion was advised for the first time that the Respondent's proposals were basedupon a week of 48 hours.When the Union called attention to the fact that onthat basis the rates for classifications D and E were not in compliance with thenew minimum wage, the Respondent manipulated its later proposals so as totake care of the defect.However, this was not accomplished by increasing theweekly wages, but by decreasing the hours !When the Union called the Respondent's attention to the fact that its proposedrates also were not in accord with its agreement under the training programof the Veterans' Administration, the Respondent again repaired the defect.Theagreement was revised by lowering the journeyman rate from $70 to $52 andother rates proportionately, and by specifying the weekly hours.However, theRespondent has not taken care of other defects in its armor.While it wasconducting negotiations with the Union, it was granting merit increases to itsemployees, almost all of whom were not adherents of the Union. The evidenceshows that during the period of the negotiations there were eight e" employeeswhose weekly salaries ranged from $72.50 to $95, four with salaries from $60to $67.08, five with salaries from $50 to $57.52, and five with salaries from $36.75to $45.With the exception of two employees whose alleged weekly hours ex-ceeded 48, all of the above salaries were based upon a week of 48 hours. Never-theless, during the negotiations the Respondent failed and refused to incorporatethese existing weekly rates into its wage proposals.Actually, the Respondent's wage proposals were meaningless since it refusedto guarantee a workweek of 48 hours. In my opinion, the guaranteed "com-pensation" clause in the Respondent's second proposal is subject to interpretationin view of a previous clause which stated that the workweek of 48 hours wasnot guaranteed.However, the Respondent's third proposal is not subject tomisinterpretation in this respect since it only provided that "hourly rates"would not be reduced.Under this proposal, an employee had no safeguard.Without a breach of the contract, his salary could be reduced substantially bycutting down his hours.Upon all the evidence I conclude and find that the Respondent did not bargainwith the Union in good faith. There is other undisputed evidence in the casewhich indicates bad faith on Respondent's part during negotiations with theUnion. I do not believe that a discussion of such facts would serve any purposein view of the above findings and particularly in view of the finding that theRespondent refused to bargain collectively on December 28, 1949.u The above figure excludes all supervisory employees, including State editors and cityeditors ; asrelated above such supervisory employees were included in the unit used for theconsent election. THE ADVERTISER COMPANY,,INC.633IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has discriminated against Gerald J.McAllister,Foster A. Haley, William H. McDonald,Nancy W. McDonald, RheaCumming,Clinton G.McCarty, William 0. Smith,Jr.,William 0. Calhoun, Ed-ward O.Brown,and Walter Miles because of their membership in and activitieson behalf of the Union.McAllister and Cumming were demoted to less desirablepositions.Since McAllister already has been reinstated to his former position,no recommendation will be made in his case.However,itwill be recommendedthat the Respondent immediately offer to restore Cumming to her former positionas society editor or to a substantially equivalent position.McAllister,Cumming, Smith,Calhoun, and Brown were discriminated againstin that extra duties were assigned without extra compensation.McAllister alsowas discriminated against in that extra duties for which he had received com-pensation in the form of overtime were withdrawn.These violations presentdifficulties insofar as the remedy is concerned.The extra assignments were per-formed during hours for which the employees were paid.However, it does notappear that such assignments were made to any employees who were not adher-ents of the Union,with the exception of Azbell and Harbin.These two employeesperformed extra work,apparently on a voluntary basis at the start,for whichthey were given increases in salary.While this weakens the Respondent's eco-nomic defense,itwill not be recommended that the above employees be madewhole.It will be recommended that the Respondent cease discriminating againstadherents of the Union(1) by assigning them exclusively to extra work for whichadditional compensation is not paid, and(2) by discriminatorily not according tothem wage increases for extra work.It has been found that the Respondent discriminated against Haley, William H.McDonald,Nancy W.McDonald,Cumming,and McCarty by changing their hoursof work on November 11, 1949. It will be recommended that the Respondentcease and desist therefrom.No other recommendation will be made in this con-nection, since the record indicates that the hours of all employees likewise werechanged during December 1949, when the Respondent's program of consolidationwas put into effect.It has been found that the Respondent discriminatorily discharged Miles onDecember 17, 1949. It will not be recommended that the Respondent offer Milesreinstatement since he testified at the hearing that he did not desire it at thesame salary he received when discharged.Itwill be recommended that theRespondent make whole Miles for any loss of pay he may have suffered byreason of Respondent's discrimination by payment of a sum of money equalto that which he would have earned as wages from the date of the discrimina- 634DECISIONSOF NATIONALLABOR RELATIONS BOARDtion to September 18,1950," 5 lesshis net earnings during said period.Loss ofpay shall be computed on the basis of each separate calendar quarter or portionthereof during the period from the Respondent's discriminatory action to thedate of a proper offer of reinstatement.The quarterly periods, herein calledquarters, shall begin with the first day of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal to that which hewould normally have earned for each such quarter or portion thereof, his netearnings, if any, in other employment during that period.Earnings in any oneparticular quarter shall have no effect upon the back-pay liability for anyother quarter.In accordance with theWoolworthdecision," it will be recom-mended that Respondent, upon reasonable request, make available to the Boardand its agents all records pertinent to an analysis of the amount due as backpay.It further has been found that the Respondent by its course of conduct onand after December 4, 1949, refused to bargain collectively with the Union asthe exclusive representative of its employees in a unit appropriate for thepurposes of collective bargaining.Accordingly, it will be recommended thatthe Respondent bargain collectively, upon request, with the Union as the-exclusive representative of its employees in the aforesaid appropriate unit, andthat it embody any understanding reached in the course of such collectivebargaining, upon request, in a written agreement, signed by the partiesaffected thereby.The unfair labor practices found reveal on the part of the Respondent such afundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustrated unless Respondent is requiredto take some affirmative action to dispel the threat. It will be recommended,therefore, that Respondent cease and desist from in any manner interferingwith, restraining, or coercing its employees in the exercise of rightsguaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS or LAW1.American Newspaper Guild, C. I. 0., is a labor organization within themeaning of Section 2 (5) of the Act.-2.Bydiscriminating in regard to the hours of employment, extra job assign-ments, and other conditions of employment of Gerald J. McAllister, Foster A.Haley, Clinton G. McCarty, William H. McDonald, Nancy W. McDonald, RheaCumming, William O. Smith, Jr., William O. Calhoun, and Edward O. Brown,the Respondent has engaged and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.3.By demoting to less desirable positions Gerald J. McAllister and RheaCumming, the Respondent has engaged and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.4.By discriminating in regard to the hire and tenure of employment of WalterMiles, the Respondent has engaged and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.- It is presumed that Miles made up his mind that he did not desire reinstatement onSeptember 18, 1950, the date he appeared as a witness.This presumed date hereaftermay be ascertained more accurately by a past enforcement proceeding or agreement.36F,W. WoolworthCo., 90 NLRB 289. SAMUEL STAMPING AND ENAMELING COMPANY6355.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.6.All editorial and news department employees, including staff writers, Stateeditors, telegraph editors, copy readers, reporters, assistant sports editors, societyeditors, file clerks, and copy boys ; and excluding editor, assistant to the editor,managing editor, assistant managing editor, sports editors, city editors, and othersupervisors as defined in the Act, and part-time and temporary employees, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.7.American Newspaper Guild, C. I. 0., was on November 30, 1949, and at alltimes since has been, the exclusive representative within the meaning of Section9 (a) of the Act of all employees in the aforesaid unit for the purposes ofcollective bargaining.8.By refusing to bargain collectively with the aforesaid Union as the exclusiverepresentative of the employees in the appropriate unit, the Respondent hasengaged and is engaging in unfair labor practices within the meaning of SectionS (a) (5) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]SAMUEL STAMPING AND ENAMELINGCOMPANYandUNITED STEEL-WORKERS OF AMERICA, CIO, PETITIONER.Case No.10-RC-1570.December 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.,3.The Intervenor has represented the employees of the Employerunder the terms of a contract executed on October 10, 1942, for 1ILocal No. 31,Stove MountersInternational Union of North America, AFL,was allowedto interveneon the basis of an existingcollectivebargaining agreementwith theEmployer.97 NLRB No. 82.